Exhibit 99.1 May 21, 2014 BISON INSTRUMENTS, INC . announces its intention to “go dark” and thereafter to dissolve. Chanhassen, Minnesota – Bison Instruments, Inc., a Minnesota corporation, (OTCBB: BSOIE) (the “ Company ”) announced today that on May 20, 2014, its Board of Directors authorized its officers to take all necessary action to terminate the registration of the common shares of the Company under Section 12(g) Securities Exchange Act of 1934, as amended (“ Exchange Act ”). Such termination will result in discontinuing the Company’s obligations as a public reporting company under the Exchange Act. The Company’s Board of Directors made this determination after receiving notice that further funding of its ongoing operations has been discontinued. Consequently, the Company will not have funds to pay for its obligations, including, audits and the filing of reports with the Securities and Exchange Commission (the “
